Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-3-2007

Olaniyi v. Alexa Cab Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3104




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Olaniyi v. Alexa Cab Co" (2007). 2007 Decisions. Paper 1362.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1362


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       NO. 06-3104

                       ADEGOKE OLANIYI; LAMINE SANOU;
                        SOLANGE CHADDA; OLAH BESSID;
                             FENELON NORELIEN

                                             v.

                  ALEXA CAB CO; TOMORROW FINANCING;
              FIRST KEYSTONE; MIKE ETEMAD; CHRIS STEWART;
                      BANCO POPULAR; RANA CAB CO

                                 Solange Chadda,
                                            Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civil No. 05-cv-05250)
                     District Judge: Honorable Eduardo C. Robreno
                             __________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 2, 2007

  Before: RENDELL, COWEN and VAN ANTWERPEN, Circuit Judges.

                                  (Filed: April 3, 2007)
                                  _________________

                                      OPINION
                                  _________________

PER CURIAM

       Appellant Solange Chadda, along with four others, filed a complaint and amended

complaint in the United States District Court for the Eastern District of Pennsylvania
styled as a class action suit seeking damages against numerous defendants for their

alleged violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1964 (“RICO”). Chadda’s main allegations focused on fraud with respect to certain

mortgage transactions. Defendants filed motions to dismiss the complaints pursuant to,

inter alia, Fed. R. Civ. P. 12(b)(1) and (6). After allowing for the filing of amended

complaints, the District Court conducted two hearings at the conclusion of which it

granted defendants’ motions and dismissed Chadda’s complaint. This timely appeal

followed.1

       We have jurisdiction over the instant appeal pursuant to 28 U.S.C. § 1291, and

exercise plenary review over the District Court’s decision to grant defendants’ motions to

dismiss. See Petruska v. Gannon University, 462 F.3d 294, 299 and n.1 (3d Cir. 2006).

We accept as true the factual allegations in the complaint and all reasonable inferences

that can be drawn therefrom. Id. We will affirm a dismissal for failure to state a claim if

we can “say with assurance that under the allegations of the pro se complaint, which we

hold to less stringent standards than formal pleadings drafted by lawyers, it appears

‘beyond doubt that the plaintiff can prove no set of facts in support of [her] claim which

would entitle [her] to relief.’” McDowell v. Delaware State Police, 88 F.3d 188, 189 (3d

Cir. 1996) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). For the reasons that


       1
         We note that only the appeal of appellant Chadda is before the Court. The
appeals filed by her co-plaintiffs and docketed at C.A. Nos. 06-3105 and 06-3106 were
procedurally terminated by the Clerk without judicial action pursuant to L.A.R. 3.3 and
L.A.R. Misc. 107.1(a).

                                             2
follow, we will affirm the District Court’s order of dismissal.

       Initially, we note our agreement with appellee Banco Popular’s position that the

District Court’s alleged violation of Fed. R. Civ. P. 24 does not warrant relief from this

Court. Put quite simply, the District Court did not improperly permit Mr. Heartmann St.

Croix to intervene in the proceedings below as asserted by Chadda in her informal

appellate brief. The record clearly shows that, while the District Court allowed Mr. St.

Croix to offer testimony at one of the hearings, Mr. St. Croix did not seek to intervene in

the underlying proceedings and the court understood that he was not a plaintiff in this

particular lawsuit. See N.T. from Hearing of 5/16/06 at p. 43.

       We further agree with the District Court’s determination that Chadda’s complaint

suffered from numerous fatal deficiencies. As the District Court noted, to the extent

Chadda and her co-plaintiffs were simply seeking to challenge the decision issued by

Judge Sanchez in Sanou, et al. v. Etemad, E.D. Pa. Civ. No. 05-cv-03871, they were

required to do so by filing a motion for reconsideration in that case or seeking appellate

review of the order of dismissal in this Court.

       Additionally, the federal courts are courts of limited jurisdiction. Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). The District Courts have jurisdiction

over federal questions, see 28 U.S.C. § 1331, and actions involving parties of diverse

citizenship when there is a certain minimum amount in controversy. See 28 U.S.C. §

1332(a). While the RICO authorizes civil suits by any persons injured in their business or

property by reason of a violation of 18 U.S.C. § 1962, see Kehr Packages, Inc. v.

                                              3
Fidelcor, Inc., 926 F.2d 1406, 1411 (3d Cir. 1991), the allegations of mortgage fraud and

identity theft set forth in Chadda’s amended complaint do not state such a claim. See

Lum v. Bank of America, 361 F.3d 217, 223-24 (3d Cir.2004) (In order to plead a

violation of RICO, a plaintiff must allege “(1) conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity,” and must satisfy the heightened pleading requirement

of Fed. R. Civ. P. 9(b) where the claim is based on a predicate act of fraud.). See also

Kehr Packages, 926 F.2d at 1412 (noting that the Supreme Court stressed in H.J. Inc. v.

Northwestern Bell Telephone Co., 492 U.S. 229, 239 (1989), that a plaintiff must show

“that the racketeering acts are related, and that they amount to or pose a threat of

continued criminal activity.”).

       The District Court was thus correct to conclude that Chadda’s complaint fails to

state a claim under its federal question jurisdiction, and that her fraud allegations – which

are between parties who are not diverse – must be pursued in state court. See 28 U.S.C.

§ 1332(a)(1); Midlantic Nat’l Bank v. Hansen, 48 F.3d 693, 696 (3d Cir. 1995)

(recognizing that to satisfy § 1332(a)(1) jurisdiction no plaintiff can be a citizen of the

same state as any defendant). Accordingly, we will affirm the District Court’s final order

of dismissal.




                                              4